Citation Nr: 0727058	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  02-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from March 1988 to 
June 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2006, the Court of Appeals for Veterans Claims 
(Court) remanded this appeal so that the veteran could be 
provided with proper notification in compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat.  2096, codified at 38 U.S.C.A. § 5103(a).  
In January 2007, this Board remanded the appeal instructing 
the RO to ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A were 
fully satisfied.  The Board further directed the attention of 
the RO to the requirements of Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

The RO's February 2007 letter described the evidence 
necessary to reopen a service connection claim and necessary 
to substantiate a claim for service connection, identified 
what evidence VA had collected and was willing to collect, 
requested the veteran to send in particular documents and 
information that might be helpful in establishing his claim, 
invited the veteran to send VA whatever evidence he had in 
his possession pertaining to his claim, and addressed what 
evidence was necessary with respect to the rating criteria 
and the effective date of an award for service connection.  

Furthermore, as required by Kent, the RO properly identified 
what evidence specific to this particular claim on appeal 
would be required to reopen his service connection claim for 
a psychiatric disorder and identified the evidence needed to 
substantiate the underlying claim should the claim to reopen 
be granted.  

The February 2007 letter also set forth the definition of 
"new and material" evidence.  Unfortunately, the RO used 
the wrong legal standard in providing that notice.  The 
February 2007 letter described the definition of new and 
material evidence under the amended regulation that applies 
to claims filed on or after August 29, 2001.  See 38 C.F.R. 
§ 5.156(a) (2006) (new evidence means existing evidence not 
previously submitted to the RO; material evidence means 
existing evidence that relates to an unestablished fact 
necessary to substantiate the claim; new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim).  

But since the veteran's claim was filed in November 1999, a 
date well before the August 2001 effective date of the 
amended regulation, the legal standard under the prior 
version of the regulation should have been used.  See 
38 C.F.R. § 3.156(a) (2001) (new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim).  Thus, a remand is necessary to provide the veteran 
with notice of the proper definition of new and material 
evidence, which will then comply with Kent v. Nicholson.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:  

1. Comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), by sending the veteran 
notice of the proper definition of "new 
and material evidence" as set forth in 
38 C.F.R. § 3.156(a) (2001), in effect 
prior to August 29, 2001-namely, that new 
and material evidence means evidence not 
previously submitted to agency 
decisionmakers which bears directly and 
substantially on the specific matter under 
consideration, which is neither cumulative 
nor redundant, and which, by itself or in 
connection with evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

2.  Thereafter, readjudicate the claim.  
If any part of the decision is adverse to 
the veteran, issue the veteran and his 
representative a supplemental statement of 
the case.  After they have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



